Exhibit 10.27(d) Portions of this Exhibit have been omitted pursuant to a request for confidential treatment filed with the Securities and Exchange Commission.The omissions have been indicated by asterisks (“*****”), and the omitted text has been filed separately with the Securities and Exchange Commission. February 9, 2009 Christie Hefner CAH LLC 628 North State Street Chicago, IL 60610 Dear Christie: This letter, when the enclosed copy has been signed, dated and returned by you, and the revocation period as set forth in paragraph 19. has passed, will evidence the agreement (the “Agreement”) between Playboy Enterprises, Inc. (“Playboy”) and you, regarding your separation as an employee and officer of Playboy and shall be binding on Playboy and you. You and Playboy agree as follows: 1.a. Your employment with Playboy ended effective January 31, 2009 (the “Employment End Date”). You will receive severance and termination benefits only as described in this Agreement. In particular, and except as provided in paragraph 2., you will receive severance pay in the amount of $2 million. The total severance pay identified in this paragraph includes all severance pay you might otherwise be entitled to under any policy, plan or practice of Playboy and exceeds any severance pay that you might otherwise be entitled to in consideration of the terms and covenants in this Agreement. 1.b. The severance pay set out in paragraph 1.a. will be made in a lump sum within 10 days after the revocation period set forth in paragraph 19. has expired. 2.a. In the event Playboy enters into an agreement ***** on or before March 31, 2009 (an “Investment Agreement”) which results in a Modified Change of Control, as hereinafter defined, Playboy will pay you the additional sum of $1,712,500 in a lump sum within 10 days after the date on which such Modified Change of Control occurs; provided, however, that if the circumstances of the transaction which forms the basis for such Modified Change in Control are not circumstances which would also be treated as a “Change in the ownership or effective control of a corporation, or a change in the ownership of a substantial portion of the assets of a corporation” for purposes of Treasury Regulation Section 1.409A-3(i)(5), then such additional sum shall instead be paid on October 31, 2010, provided a Modified Change in Control has occurred prior to such date. The term “Modified Change of Control” shall have the meaning set forth in Section 1(b) of your Amended and Restated Severance Agreement with Playboy dated as of September 1, 2008. (“Severance Agreement”), without regard to Section 1(b)(vi) thereof and, in the event any payment is due under this paragraph, you shall also be provided with the protections set forth in Sections 6 and 7 of the Severance Agreement. Any payments made to you in accordance with such Section 6 shall be made when called for under such Section and in no event later than December 31 of the year following the year in which the applicable taxes were paid. Any payments made to you in accordance with such Section 7 shall (i) be made when called for under such Section and in no event later than December 31 of the year following the year in which the applicable expenses were incurred, and (ii) not affect the amount of any other expenses eligible for reimbursement or in kind benefits to be provided in any other taxable year. 2.b. You will receive a one-time grant of 30,000 Class B shares of Playboy’s common stock within 10 days after the revocation period set forth in paragraph 19. has expired. 3. You will receive, at the same time you receive the payment under paragraph 1.b. above, a lump sum payment in the amount of $22,211.55, representing 7 vacation carryover days as indicated on Playboy’s payroll system. You certify that the vacation reports submitted by you to payroll are complete and accurate insofar as the number of vacation days taken by you during the period January 1, 2008 through the Employment End Date. 4. As of the Employment End Date, you will no longer remain covered by any of Playboy’s health insurance plans, and you will have the right to convert your life insurance and long term disability insurance, applications for which must be made within 31 days following the Employment End Date. All other benefits, including participation in Playboy’s 401(k) plan, will cease as of the Employment End Date. 5. After the Employment End Date, you may elect to continue your health insurance coverage under the Consolidated Omnibus Budget Reconciliation Act (COBRA), paying premiums as they become due. Coverage may be continued for you under COBRA for up to 18 months. You may contact Katy O’Mahony, at to discuss your coverage. 6. Any stock options that were granted to you and which were vested as of January 31, 2009 are exercisable through the “Option Expiration Date,” which is the 90th day following January 31, 2009. Any unexercised vested options will automatically expire if not exercised by the Option Expiration Date. Any unvested options and unvested restricted stock units will be extended on the date hereof until March 31, 2010; provided, however, that (i) none of such options may be exercised after the date hereof, and all of such unvested options and restricted stock units shall lapse and be forfeited on March 31, 2009, unless an Investment Agreement has been entered into by March 31, 2009 pursuant to paragraph 2.a. hereof, and (ii) if such an Investment Agreement has been entered into by March 31, 2009 pursuant to paragraph 2.a. hereof, such options and restricted stock units shall lapse and be forfeited on March 31, 2010, unless a Modified Change in Control has occurred prior to March 31, 2010. If a Modified Change in Control occurs prior to March 31, 2010, all such unvested options shall become fully vested and may be exercised until March 31, 2010, unless the Company’s outstanding stock options are sooner terminated as part of such Modified Change in Control, and all of such restricted stock units shall become fully vested, regardless of whether any performance targets have been satisfied. This paragraph 6 shall apply notwithstanding any provision in any stock option plan or agreement to the contrary. Your contact for any option questions is Bob Campbell at 312 2 373 2180. Playboy has provided you with information regarding your stock options and the exercise thereof. 7. In addition to the severance payments Playboy has committed to paying her, Playboy will pay Deb Parry the sum of $60,000, net of her applicable tax withholding, payable in equal installments over 12 months, the first of which payments will be made within 10 days after the revocation period set forth in paragraph 19. has expired. 8. Playboy will reimburse you for all reasonable business expenses incurred by you through January 31, 2009, and charged to your Diners Club Card or other credit cards prior to the payment due date of such credit cards, subject to submission of (I) the credit card bills and (ii) invoices or other supporting documentation indicating the business purpose of each charge, 9. Playboy will directly pay to the firm of Willkie Farr & Gallagher LLP, your attorneys, upon submission of a detailed invoice, up to $25,000 to cover your actual legal fees (at your attorneys’ standard hourly rates) and expenses incurred in the negotiation of this Agreement. Such amount will be treated by Playboy as a “working condition fringe” under Section 132 of the Internal Revenue Code of 1986, as amended, and therefore shall not be treated as taxable income to you. You shall be under no duty to mitigate any of the amounts received by you hereunder by securing employment with a subsequent employer or otherwise, nor shall any amounts received by you from any subsequent employment or otherwise, if applicable, entitle Playboy to any right to off-set the amount of severance pay or any other amount it owes you in accordance with the terms of this Agreement. You acknowledge that, as a result of your position with Playboy, you had access to confidential information and trade secrets of Playboy, including customer and employee identification and contacts, information about customers or vendors, business relationships, contract provisions, pricing, margins, business plans, marketing plans, financial data, business and customer strategy, techniques, models, software, solutions, discussion guides, personal or performance information about employees, research and development, patent applications and plans or proposals related to the foregoing, which in each instance is: (a) generated or collected by or utilized in the operations of Playboy and relating to the actual or anticipated business or research or development of Playboy or Playboy’s actual or prospective clients; (b) not generally known within the industry; and (b) of commercial value to Playboy (“Confidential Information”). You will not, without Playboy’s prior written permission, disclose Confidential Information to anyone outside of Playboy, either during or after your employment with Playboy, as long as such matters remain trade secrets or confidential. Confidential Information shall not include any information that: (a) is, or becomes, generally known to the public without breach of the terms of this Agreement; (b) was known to you prior to your employment with Playboy or learned by you independently of your employment with Playboy; (c) is lawfully obtained from a third party with no duty of confidentiality to Playboy; or is required to be disclosed by law, provided that, you shall if permitted by law promptly inform Playboy of any such situations and shall, if permitted by law, take reasonable steps, at Playboy’s expense, to prevent disclosure of confidential information or trade secrets until Playboy 3 has been informed of such required disclosure and has had a reasonable opportunity to seek a protective order. For purposes of this paragraph: 12.a. (i) You agree that, at all times following the Employment End Date, you will not (a) engage in any public vilification of, or (b) make any false or disparaging public statements concerning Playboy or any of its officers, directors, shareholders or employees of Playboy, or any of their respective products, brands or trademarks, including management style, methods of doing business, the quality of products and services, role in the community or treatment of employees. (ii) Playboy agrees that, at all times following the Employment End Date, its directors and executive officers will not and Playboy will not knowingly authorize any employee of Playboy to (a) engage in any public vilification of, or (b) make any false, or disparaging public statements concerning you or your management style, methods of doing business, role in the community or treatment of employees. (iii) The restrictions set forth in paragraphs 12.a.(i) and 12.a.(ii) shall not apply to truthful or factual statements made as the result of an order from a court, arbitration panel or governmental authority to make such statements, or to truthful or factual statements made in the course of your participation in legal proceedings, or as otherwise required by law. 12.b. For a period of twelve (12) months after the Employment End Date, you will not directly or indirectly: (i) work for or provide services to (a) any Adult Entertainment Company, including, but not limited to, ***** anywhere in the United States (“Adult Entertainment Company” shall be defined as a company whose primary business is to own, create, operate, manage and/or act as the licensor of entertainment material or venues of an adult nature (including movies, books, magazines, websites, games, software, nightclubs, cable television programming, pay per view services, telephone and online services, retail stores and catalogs, or stand-alone casinos not operated as part of resort hotels), that are marketed and sold exclusively to adults 21 years of age and older, or (b) any other company, a primary business of which involves the marketing or sale of consumer products identified by or with the intellectual property or brand name of any Adult Entertainment Company; (ii) (a) raid, hire, solicit, or attempt to persuade any employee of Playboy (except Deb Parry) to leave the employ of Playboy; (b) interfere with the performance by any such persons of their duties for Playboy; or (c) communicate with any such persons for the purposes described in items (a) and (b) in this paragraph; 4 (iii) interfere with Playboy’s relationship with any person or entity that was a vendor or supplier of Playboy’s during your employment at Playboy; or (iv) on behalf of yourself or in conjunction with any other person, company or entity, own (other than less than 3% ownership in a publicly traded company), manage, operate, or participate in the ownership, management, operation, or control of, or be employed by any Adult Entertainment Company. For purposes of this paragraph 12 and paragraph 15 hereof, the term “Playboy” includes any of Playboy’s subsidiaries and affiliated companies, and its and their officers, directors, employees and agents. 12.c. You agree that, at all times following the Employment End Date, you will not make commercial use of Playboy’s intellectual property without the prior consent of Playboy. From and after the Employment End Date and subject to your other employment and vacation commitments, you will make yourself reasonably available to Playboy by telephone or as otherwise provided below to provide reasonable cooperation and assistance to Playboy with respect to (i) transition advice to the new chief executive officer of Playboy (ii) current litigation concerning Playboy (including attendance at out-of-town proceedings for which travel may be required at the request of Playboy, although satellite or telephone conferences will be used in lieu of such travel where available and practical), and (iii) pending or threatened litigation concerning Playboy which involves areas or matters in which you were involved during your employment. Playboy agrees to pay in advance, either to you or directly, the actual expenses you incur (including reasonable travel expenses while traveling) as a result of your complying with this paragraph 13., subject to your submission to Playboy of documentation substantiating such expenses as Playboy may reasonably require. It is expressly agreed, however, that notwithstanding Playboy’s policy in connection therewith, you shall be entitled to fly business class when traveling for Playboy and shall be entitled to first-class accommodations, and meals. Should you die before all the cash payments including wire transfers, checks or similar forms of payment due hereunder have been made, Playboy shall pay the remainder of such amounts to such other person or entity indicated by you to Playboy in writing (with the last such designation prior to your death being the governing election). The treatment of your stock options in the event of your death shall be governed by the terms of the applicable stock option plans and agreements. 15.a. For and in consideration of your promises made hereunder, Playboy hereby agrees not to sue or make any claim of any kind against you, your heirs, agents, assignees, executors, administrators, beneficiaries, trustees, and personal and legal representatives and anyone who could claim through you, both past and present, and either personally or in any other capacity (the “HEFNER RELEASEES”) before any agency, court or other forum, and Playboy releases and discharges the HEFNER RELEASEES, and each of them, from all manner of action and actions, cause or causes of action in law or in equity, administrative 5 proceedings, suits, claims, debts, liens, sums of money, accounts, reckonings, bonds, bills, covenants, contracts, controversies, agreements, promises, variances, trespasses, damages, judgments, executions, claims and demands whatsoever, whether known or unknown, arising from acts or omissions of you in connection with your employment and the termination thereof (except those relating to any breach of this Agreement by you). In addition, for and in consideration of the payments and other benefits provided to you hereunder, you agree not to sue or make any claim of any kind against Playboy, its subsidiaries and affiliated and predecessor companies, its and their successors and assigns and all its and their past and present directors, officers, employees, agents and attorneys, either personally or in their capacity as directors, officers, employees, agents and attorneys (the “PLAYBOY RELEASEES”) before any agency, court or other forum, and you release and discharge the PLAYBOY RELEASEES, and each of them, from all manner of action and actions, cause or causes of action in law or in equity, administrative proceedings, suits, claims, debts, liens, sums of money, accounts, reckonings, bonds, bills, covenants, contracts, controversies, agreements, promises, variances, trespasses, damages, judgments, executions, claims and demands whatsoever, whether now known or unknown, arising from acts or omissions of the PLAYBOY
